DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures 8A and 8B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (as understood by Applicant’s Specification, Par. 0020).  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Figures 1-13 are objected to for failing to meet drawing criteria set forth in 37 CFR 1.84(l) and 1.84(p(1).  All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined.  Reference characters (numerals are preferred), sheet numbers, and view numbers must be plain and legible.  
Figures 4, 6C, 6F, 8A, and 8B are objected to for improper use of shading.  The use of shading in views is encouraged if it aids in understanding the invention and if it does not reduce legi-bility.  Shading is used to indicate the surface or shape of spherical, cylindrical, and conical elements of an object.  Such shading is preferred in the case of parts shown in perspective, but not for cross sections.  Solid black shading areas are not permitted, except when used to represent bar graphs or color.  Refer to 37 CFR 1.84(m) and 1.84(h(3)).  
Figures 6F is objected to for failing to meet drawing criteria set forth in 37 CFR 1.84(h)(3).  The plane upon which a sectional view is taken should be indicated on the view from which the section is cut by a broken line. The ends of the broken line should be designated by Arabic or Roman numerals corresponding to the view number of the sectional view, and should have arrows to indicate the direction of sight. Hatching must be used to indicate section portions of an object, and must be made by regularly spaced oblique parallel lines spaced sufficiently apart to enable the lines to be distinguished without difficulty. Hatching should not impede the clear reading of the reference characters and lead lines. If it is not possible to place reference characters outside the hatched area, the hatching may be broken off wherever reference characters are inserted. Hatching must be at a substantial angle to the surrounding axes or principal lines, preferably 45°. A cross section must be set out and drawn to show all of the materials as they are shown in the view from which the cross section was taken. The parts in cross section must show proper material(s) by hatching with regularly spaced parallel oblique strokes, the space between strokes being chosen on the basis of the total area to be hatched. The various parts of a cross section of the same item should be hatched in the same manner and should accurately and graphically indicate the nature of the material(s) that is illustrated in cross section. The hatching of juxtaposed different elements must be angled in a different way. In the case of large areas, hatching may be confined to an edging drawn around the entire inside of the outline of the area to be hatched. Different types of hatching should have different conventional meanings as regards the nature of a material seen in cross section.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-7, 19-20, and 22-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gilchrist et al. (US 2012/0232690).
Claim 1. A substrate processing apparatus comprising: 
a frame (310); a SCARA arm (155A) pivotally mounted to the frame at a shoulder joint (joint of axis SX) of the SCARA arm, the SCARA arm being a two link arm with at least one end effector (155EA) dependent therefrom, the two link arm defining an upper arm (155UA), including and determining the shoulder joint 
Claim 2. The substrate processing apparatus of claim 1, wherein the stack height profile of the wrist joint includes the wrist joint pulley and SCARA arm extension extends the at least one end effector and at least part of the wrist joint pulley through the pass-through of the slot valve (Fig. 2H and 6).  
Claim 4. The substrate processing apparatus of claim 1, further comprising another SCARA arm (155B), mounted to the frame so that the shoulder axis is a common shoulder axis to both the SCARA arm and other SCARA arm (Fig. 2).  
Claim 5. The substrate processing apparatus of claim 4, wherein the other SCARA arm has another end effector (155EB) at another wrist joint (WXB) and wherein the other end effector and other wrist joint define another stack height profile with a total stack height sized to conform with and pass through the pass-through of the slot valve (Fig. 2 and 2H).  
Claim 6. The substrate processing apparatus of claim 5, wherein the SCARA arm and the other SCARA arm are configured so that the at least one end effector and the other end effector respectively define different transfer planes stacked over each other (Fig. 5B).  
Claim 7. The substrate processing apparatus of claim 5, wherein the drive section includes a Z axis drive (312) operably connected to at least one of the SCARA arm and the other SCARA arm, and the Z axis drive generates Z axis travel of one or more of the at least one end effector and the other end effector, and is capable of generating Z axis travel based on a gap between a respective total stack height of a respective stack height profile and the pass-through (Par. 0055 and Fig. 5E).  
Claim 19. A method comprising: providing a frame (310) of a substrate processing apparatus; providing a SCARA arm (155A) pivotally mounted to the frame at a shoulder joint (joint of axis SX) of the SCARA arm, the SCARA arm being a two link arm with at least one end effector (155EA) dependent therefrom, the two link arm defining an upper arm (155UA), including and determining the shoulder joint at one end, and a forearm (155FA) pivotally joined to the upper arm so as to define an elbow joint of the SCARA arm, each of the at least one end effector being pivotally joined to the forearm at a wrist joint of the SCARA arm and coupled to a wrist joint pulley (384) so as to rotate relative to the forearm about a wrist joint axis (WXA); providing a drive section (150) with at least one degree of freedom operably coupled via a transmission (belts and pulleys) to the SCARA arm to rotate the SCARA arm about a shoulder axis (SX) at the shoulder joint and to articulate the SCARA arm in extension and retraction; and effecting rotation, relative to the forearm, of the wrist joint pulley and the coupled at least one end effector together as a unit about the wrist joint axis upon extension and retraction of the SCARA arm, wherein a height of the at least one end effector is within a stack height profile of the wrist joint (Fig. 2) so that a total stack height of the at least one end effector and wrist joint is sized to conform with and pass through a pass-through (180) of a slot valve (Par. 0037-0071 and Fig. 1, 2, 2H, and 6).  
Claim 20. The method of claim 19, wherein the stack height profile of the wrist joint includes the wrist joint pulley and SCARA arm extension extends the at least one end effector and at least part of the wrist joint pulley through the pass through of the slot valve (Fig. 2H and 6).  
Claim 22. The method of claim 19, further comprising providing another SCARA arm (155B), mounted to the frame so that the shoulder axis is a common shoulder axis to both the SCARA arm and other SCARA arm (Fig. 2).  
Claim 23. The method of claim 22, wherein the other SCARA arm has another end effector (155EB) at another wrist joint (WXB) and wherein the other end effector and other wrist joint define another stack height profile with a total stack height sized to conform with and pass through the pass-through of the slot valve (Fig. 2 and 2H).  
Claim 24. The method of claim 23, wherein the SCARA arm and the other SCARA arm are configured so that the at least one end effector and the other end effector respectively define different transfer planes stacked over each other (Fig. 5B).  
Claim 25. The method of claim 23, further comprising generating with a Z axis drive (312) of the drive section operably connected to at least one of the SCARA arm and the other SCARA arm, Z axis travel of one or more of the at least one end effector and the other end effector based on a gap between a respective total stack height of a respective stack height profile and the pass-through (Par. 0055 and Fig. 5E).  
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective 
Claims 8-10 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Gilchrist in view of Solomon et al. (US 6,428,266).
Claim 8. The substrate processing apparatus of claim 1, wherein the wrist joint pulley is coupled to the drive section by a transmission loop (391) disposed proximate a level edge of the wrist joint pulley (edge of pulley closest to the end effector) adjacent the at least one end effector, and projects out towards the at least one end effector from a level seating surface of the at least one end effector seated against the wrist joint pulley (Par. 0051 and Fig. 3A).  
Claim 9. The substrate processing apparatus of claim 8, wherein the transmission loop wraps on the pulley so that a pulley perimeter edge most proximate the at least one end effector, and opposite the at least one separate band segment wrap, is disposed at or below a level of the wrap (Fig. 5B).
Claim 10. The substrate processing apparatus of claim 8, wherein the wrist joint pulley has an end effector interface seating surface (surface of pulley in contact with the end effector) seated against the at least one end effector that defines end effector level relative to the frame, and the end effector interface seating surface is at a level common with or below at least one of the separate band segments coupled to the wrist joint pulley (Fig. 3A and 5B).  
Claim 26. The method of claim 19, wherein the wrist joint pulley is coupled to the drive section by a transmission loop (391), at least one separate band segment is disposed proximate a level edge of the wrist joint pulley (edge of pulley closest to the end effector) adjacent the at least one end effector, and 
Claim 27. The method of claim 26, wherein the transmission loop wraps on the pulley so that a pulley perimeter edge, most proximate the at least one end effector, and opposite the at least one separate band segment wrap, is disposed at or below a level of the wrap (Fig. 5B).  
Claim 28. The method of claim 26, wherein the wrist joint pulley has an end effector interface seating surface (surface of pulley in contact with the end effector) seated against the at least one end effector that defines end effector level relative to the frame, and the end effector interface seating surface is at a level common with or below at least one of the separate band segments coupled to the wrist joint pulley (Fig. 3A and 5B).
	Gilchrist does not recite;
Claims 8 and 26. The transmission loop is a segmented transmission loop of separate band segments.
Claims 9 and 27. Band anchor points joining each of the separate band segments to the wrist joint pulley are disposed so that at least one of the separate band segments wraps on the pulley.  
	However, Solomon discloses a substrate processing apparatus comprising: a frame (outer shell of 22), a SCARA arm (26 and 28), and at least one end effector (140) driven by a transmission loop and a wrist pulley (120), and further teaches the transmission loop is a segmented transmission loop (114) of separate band segments having band anchor points (not numerically identified) joining each of the separate band segments to the wrist joint pulley are disposed so that at least one of the separate band segments wraps on the pulley (Col. 3-4 and Fig. 1-3).
	Therefore, in view of Solomon’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Yazawa’s transmission loop to be a segmented transmission loop having band anchor points to eliminate band slippage which would result in inaccurate end effector placement.
Claims 11-13, 15-18, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Yazawa et al. (US 2012/0189419) in view of Solomon.
Claim 11. A substrate processing apparatus comprising: a frame (outer shell of 7); a SCARA arm (6) pivotally mounted to the frame at a shoulder joint (Fig. 3) of the SCARA arm, the SCARA arm being a two link arm with at least one end effector (4 and 34) dependent therefrom, the two link arm defining an upper arm (13), including and determining the shoulder joint at one end, and a forearm (14) pivotally joined to the upper arm so as to define an elbow joint of the SCARA arm, each of the at least one end effector being pivotally joined to the forearm at a wrist joint of the SCARA arm to rotate relative to the forearm about a wrist joint axis; and a drive section (7) with at least one degree of freedom operably coupled via a transmission (21-26) to the SCARA arm to rotate the SCARA arm about a shoulder axis at the shoulder joint and to articulate the SCARA arm in extension and retraction; wherein at least one end effector is coupled to a wrist joint pulley (25) configured so that SCARA arm extension and retraction effects rotation, relative to the forearm, of the wrist joint pulley and the coupled at least one end effector together as a unit about the wrist joint axis; and wherein the wrist joint pulley is coupled to the drive section by a transmission loop (26), and the wrist joint pulley has an end effector interface seating surface (surface of 25 that is in contact with 34) seated against the end effector that defines end effector level relative to the frame, and the end effector interface seating surface is at a level common with or below at least one of the separate band segments coupled to the pulley (Par. 0033-0050 and Fig. 1-3).
Claim 12. The substrate processing apparatus of claim 11, wherein a height of the at least one end effector is within a stack height profile of the wrist joint so that a total stack height of the at least one end effector and wrist joint is sized to conform with and pass through a pass-through of a slot valve (Fig. 1A).  
Claim 13. The substrate processing apparatus of claim 12, wherein the stack height profile of the wrist joint includes the wrist joint pulley and SCARA arm extension extends the at least one end effector and at least part of the wrist joint pulley through the pass-through (Fig. 1A).  
Claim 16. The substrate processing apparatus of claims 11, further comprising another SCARA arm (5), mounted to the frame so that the shoulder axis is a common shoulder axis to both the SCARA arm and other SCARA arm (Fig. 3).  
Claim 17. A method of processing a substrate in a substrate processing apparatus, the method comprising the steps of: providing the substrate processing apparatus with a frame (outer shell of 7), a substrate transport apparatus coupled to the frame including a drive section (7), with at least one degree of freedom, and a SCARA arm (6), driven by the drive section, that is a two link arm plus an end effector (4 and 34) that is pivotally coupled to a forearm (14), of the two link arm, by a wrist joint pulley (25) configured so that an end effector level relative to the frame is set by the wrist joint pulley and SCARA arm extension and retraction effects end effector rotation, relative to the forearm, via a transmission loop (26) joined to the wrist joint pulley; and transporting the substrate with the end effector by extending and retracting the SCARA arm with the at least one degree of freedom of the drive section; wherein in transport the transmission loop wraps on the wrist joint pulley, and around and over a contact surface (surface of 25 that is in contact with 34) of the end effector seated against a seating surface (surface of 34 that is in contact with 25) of the wrist joint pulley setting the end effector level relative to the frame (Par. 0033-0050 and Fig. 1-3).  
Claim 18. The method of claim 17, further comprising moving the end effector in a substrate transport plane defined by a slot valve pass-through (inferred in Fig. 1A) connected to the frame, and wherein transporting the substrate comprises moving the end effector along the substrate transport plane so that the end effector and at least part of the wrist joint pulley pass through the slot valve pass-through (Fig. 1A).  
Claim 29. A substrate processing apparatus comprising: a frame (outer shell of 7); and a substrate transport apparatus coupled to the frame including a drive section (7), with at least one degree of freedom, and a SCARA arm (6), driven by the drive section, that is a two link arm (13 and 14) plus an end 
Claim 30. The substrate processing apparatus of claim 29, wherein a substrate transport plane defined by a slot valve pass-through (inferred in Fig. 1A) connected to the frame, and wherein the end effector transports the substrate along the substrate transport plane so that the end effector and at least part of the wrist joint pulley pass through the slot valve pass-through (Fig. 1A).
	Yazawa does not recite;
Claims 11 and 29. The transmission loop is a segmented transmission loop of separate band segments.
Claim 15. Band anchor points joining each of the separate band segments to the wrist joint pulley are disposed so that at least one of the separate band segments wraps on the pulley so that a pulley perimeter edge, most proximate the end effector, and opposite the at least one separate band segment wrap, is disposed at or below a level of the wrap.  
Claim 17. The transmission loop is comprised of separate band segments.
Claims 18 and 30. Moving the end effector in along a Z axis.
	However, Solomon discloses a substrate processing apparatus comprising: a frame (outer shell of 22), a SCARA arm (26 and 28), and at least one end effector (140) driven by a transmission loop and a wrist pulley (120), and further teaches the transmission loop is a segmented transmission loop (114) of 
	Therefore, in view of Solomon’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Yazawa’s transmission loop to be a segmented transmission loop having band anchor points to eliminate band slippage which would result in inaccurate end effector placement, and to have included a Z-axis drive so that each end effector of different heights could be raised or lowered to access a wafer at a constant height platform.
	Yazawa, as modified by Solomon, would result in a pulley perimeter edge, most proximate the end effector, and opposite the at least one separate band segment wrap, is disposed at or below a level of the wrap.

Claims 3 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gilchrist in view of Solomon, and further in view of Brodine et al. (US 9,076,829).
Gilchrist does not recite;
Claims 3 and 21. The transmission loop is a segmented transmission loop of separate band segments coupled to the wrist joint.  
	However, Solomon discloses a substrate processing apparatus comprising: a frame (outer shell of 22), a SCARA arm (26 and 28), and at least one end effector (140) driven by a transmission loop and a wrist pulley (120), and further teaches the transmission loop is a segmented transmission loop (114) of separate band segments having band anchor points (not numerically identified) joining each of the 
	Therefore, in view of Solomon’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Yazawa’s transmission loop to be a segmented transmission loop having band anchor points to eliminate band slippage which would result in inaccurate end effector placement.
Gilchrist does not recite;
Claims 3 and 21. The at least one of the band segments has a height spanning upright across a level contact surface of the end effector that contacts and seats against a level surface of the wrist joint pulley forming part of the coupling between pulley and end effector.  
	However, Brodine discloses a wafer transport robot having a SCARA arm, wrist pulley driven by a transmission loop, and an end effector (Fig. 5), and further teaches a level contact surface (annotated Fig. 5, below) of the end effector seated against a level surface of the wrist joint pulley forming part of the coupling between pulley and end effector, the height of which is such that a height of the transmission loop spans upright across the level contact surface to provide a robot having a compact configuration (Col. 3 Ln. 14-19).
	Therefore, in view of Brodine’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Gilchrist’s wrist joint pulley and end effector connection to have a level contact surface at a height within the height of the transmission loop to provide a robot having a compact configuration.
	Gilchrist, as modified by Solomon and Brodine, would result in at least one of the band segments has a height spanning upright across a level contact surface of the end effector that contacts and seats against a level surface of the wrist joint pulley.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yazawa and Solomon, and further in view of Brodine.
	Yazawa, as modified by Solomon does not recite;
Claim 14. At least one of the band segments has a height standing upright that spans across a level contact surface of the end effector that contacts and seats against a level surface of the interface seating surface of the wrist joint pulley forming part of the coupling between pulley and end effector.  
However, Brodine discloses a wafer transport robot having a SCARA arm, wrist pulley driven by a transmission loop, and an end effector (Fig. 5), and further teaches a level contact surface (annotated Fig. 5, below) of the end effector seated against a level surface of the wrist joint pulley forming part of the coupling between pulley and end effector, the height of which is such that a height of the transmission loop spans upright across the level contact surface to provide a robot having a compact configuration (Col. 3 Ln. 14-19).
	Therefore, in view of Brodine’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Yazawa’s wrist joint pulley and end effector connection to have a level contact surface at a height within the height of the transmission loop to provide a robot having a compact configuration.
	Yazawa, as modified by Solomon and Brodine, would result in at least one of the band segments has a height spanning upright across a level contact surface of the end effector that contacts and seats against a level surface of the wrist joint pulley.


    PNG
    media_image1.png
    973
    1325
    media_image1.png
    Greyscale



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD P JARRETT whose telephone number is (571)272-8311.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RONALD P JARRETT/Primary Examiner, Art Unit 3652